DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt of Remarks/Amendments filed on 04/13/2021 is acknowledged. Claims 1-15 are cancelled. Claims 16-30 and 34 are non-elected claims, and are withdrawn. Claims 31-33 have been amended and are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Withdrawn Objections/Rejections
Applicant’s remarks, see p. 6, 2nd paragraph, filed 04/13/2021 with respect to the claim objections have been fully considered and are persuasive. Applicant amended Claim 32 to correct the grammar.  The objection has been withdrawn. However, with the amendment of the claims, a new claim objection is raised.
Applicant’s remarks, see p. 6, 112 section, filed 04/13/2021 with respect to the 112(a) and 112(b) rejections have been fully considered. The claim amendment overcomes the 112(a) rejection and the rejection is withdrawn. However, the claim amendment presented new ground of 112(b) rejection as indicated in the modified rejection below.


New and Modified Objections and Rejections as Necessitated by the Amendments 
Filed on April 13, 2021
Claim Objections
Claim 31 is objected to because of the following informalities: “being alginates derivatives” is improper grammar.  The Examiner suggests modification to ““being alginate derivatives”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is rejected for indefiniteness because of the recitation “the at least one cross-linking agent is”, which conflicts the subsequent phrase “calcium chloride and a cyclodextrin”. The first phrase indicates that the cross-linking agent is singular, but the claim recites two agents being required, which makes the metes and bounds of the claim unclear.  Appropriate clarification is required.
	Claims 32 and 33 are rejected as being indefinite because the phrase “wherein the encapsulating agent including cells” is unclear. The metes and bounds of the claim is vague because a person skilled in the art would not know if the cells are encapsulated or if the cells are part of the encapsulating agent in the current recitations of these claims.  Appropriate clarification is required.
Claim 33 is further rejected as being indefinite because it is unclear what the Applicant meant with “including cells being able to be fed”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because neither the specification nor the claim provide a definition for the phrase “including cells being able to be fed”. Appropriate clarification is required.
Response to Arguments
Applicant traverses the rejection of Claim 33 35 U.S.C. §112(b) regarding the recitation "wherein the encapsulating agent is for use in the treatment of at least one of cancer, diabetes or Parkinson's disease" is unclear. Applicant amends Claim 33 to narrow the scope to recite that the encapsulating agent is used for the treatment of cancer. 
6As above, Applicant provides no traversal argument.  In order for the Examiner to evaluate the merit of the traversal, Applicant should submit an argument pointing out disagreements with the examiner's contentions. The claim amendment presents new ground of 112(b) rejection as discussed in the modified rejection above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 31-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pluemsab et al. (Bioresource Technology 98 (2007) 2076-2081; cited in IDS), hereinafter Pluemsab.
Applicants Claims
Applicants claim an encapsulating agent adapted for encapsulation of pharmaceutical ingredient, comprising a three-dimensional polymer network, comprising: a) at least one first polymer; and b) at least one cross-linking agent, wherein the at least one first polymer comprises a first polyuronate derivative being alginate derivatives, the first polyuronate derivative being modified with a hydrophobic moiety; and the at least one cross-linking agent is at least one of calcium chloride and cyclodextrin; wherein the encapsulating agent include cells in a microcapsule, microsphere or microbead.

Pluemsab relates the study of three dimensional polymer network comprising a first polymer and crosslinking agent, and teaches the preparation and the ability of cyclodextrin-alginate (CD-alginate) bead to serve as supporting matrix for bacterial degradation of endocrine disruptor, nonylphenol (Abstract). Alginates are polyuronates, therefore Pluemsab teaches the first polymer comprising a first polyuronate being alginate. 
Pluemsab teaches that CD are naturally occurring oligosaccharides with major roles in increasing stability action, encapsulation, and adsorption of contaminants by formation of inclusion complex; and that polysaccharide based CD derivatives are synthesized by coupling CD and chitosan, which exhibited inclusion ability; CD-alginate is synthesized by activation of the hydroxyl groups of the alginate (p. 2077, 1st paragraph).  The α-CD-alginate beads is prepared by dropping the alginate solution in aqueous calcium chloride solution, treating with cyanobromide and sodium hydroxide, and the resulting beads treated with 6-amino-α-CD and calcium chloride to give the α-CD-alginate beads and CD-microbeads (p. 2077, section 2.3). Pluemsab's morphology study shows a highly microporous network structure which resulted from the α-CD crosslinking (p. 2080, R. col. last paragraph). Because cyclodextrin is hydrophobic, and is 2 and CD instantly claimed, the art anticipates instant Claim 31. 
Pluemsab also teaches immobilization of S. cloacae by inoculating the bacteria into the CD-alginate, the suspension dropped in calcium chloride and stirred to complete the gel formation (p. 2077, sections 2.4.2 and 3.2).  Thus, Pluemsab anticipates Claim 32.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Pluemsab et al. (Bioresource Technology 98 (2007) 2076-2081; cited in IDS), hereinafter Pluemsab, as applied to the rejection of Claims 31-32 above, and in view of Vegas et al. (US 2012/0308650 A1, Dec. 6, 2012), hereinafter Vegas, and Dubrot et al. (Cancer Immunol Immunother (2010) 59:1621–1631), hereinafter Dubrot as evidenced by Liu et al. (Polymer 50 (2009) 855-859, cited in the Information Disclosure Statement).
Applicants Claims
Applicants claim an encapsulating agent adapted for encapsulation of pharmaceutical ingredient, comprising a three-dimensional polymer network comprising: a) at least one first polymer; and b) cross-linking agents CaCl2 and cyclodextrin; and wherein the encapsulating agent is for use in the treatment of cancer.
Determination of the scope and content of the prior art (MPEP 2141.01)
The teachings of Pluemsab have been set forth supra.  To the extent that Pluemsab does not anticipate Claims 31-32, Pluemsab renders these claims obvious. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Pluemsab does not explicitly teach alginate derivatives modified with a separate and additional hydrophobic moiety and does not teach the inclusion of cells in the encapsulating agent for the treatment of cancer.
Vegas cures the deficiency of Pluemsab by describing the invention of covalently modified alginate polymers, which are useful as a matrix for the encapsulation and transplantation of cells (Abstract). Vegas recites that the covalently modified alginate polymers possess enhanced biocompatibility and tailored physicochemical properties (Abstract). Vegas expressly teaches the transplantation of biocompatible alginate-encapsulated beta cells for treatment of diabetes (Example 6). Pancreatic rat islet cells were encapsulated in a microcapsule using hydrophobically modified alginate polymers. See structures for instance for PF N263 A7, PF N287 E1, PF N287 B B8, and PF N287 E3. Vegas also contemplates the generic use of these modified alginate in encapsulating biological materials for treating a disease or disorder in a human or animal patient ([0029], [0168]-[0170]). Vegas also teaches 
	Regarding the features of Claim 33, Dubrot is in a related field of study and describes the encapsulation of antibody-producing hybridoma cells. Dubrot recites that encapsulation of cells is a promising field in cell therapy and it has been used in numerous types of diseases (p. 1622, last paragraph). In Dubrot’s study, hybridomas producing anti-CD137 and anti-OX40 monoclonal antibodies (mAb) were encapsulated in alginate to generate microcapsules containing viable cells that secrete antibody (Abstract). The alginate-poly-L-lysine-alginate microcapsules (Fig. 1 and 2; p. 1622 last paragraph to p. 1623 1st paragraph) were implanted by injection into the subcutaneous tissue of mice and thereby provided a platform for viable secreting cells. The strategy was studied on established CT26 colon carcinomas and resulted in complete tumor eradication in an elevated fraction of cases and strong tumor-specific CTL responses (Abstract). Thus, Dubrot cures the deficiency in Pluemsab by teaching the inclusion of cells able to secrete proteins and compounds for treating cancer. 
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Pluemsab teaches that calcium chloride is successfully used to crosslink alginates, and Vegas recognizes calcium and barium salts as crosslinking agents. While Pluemsab does not expressly teach that CD is a crosslinking agent, it is known in the art that the CD cavity can act as host and facilitate cross-linking as evidenced by Liu et al. (Abstract, Section 2.3, Fig. 1). The CD in Pluemsab is expected to exhibit the same crosslinking ability as is its nature. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  

Pluemsab taught immobilized cells on alginate beads. Dubrot used alginate derived microcapsules in encapsulating hybridoma cells. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Dubrot and substitute the cells in Pluemsab with hybridoma cells that secretes antibodies for cancer treatment. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Dubrot has already shown that alginate microcapsules were successfully used to encapsulate hybridoma cells as an antitumor therapy strategy.  
Response to Arguments
Applicant traverses the 35 U.S.C. §103 rejection of Claims 31-33 over Vegas in view of Giri. Applicant submits that Vegas only teaches that alginate is crosslinked in barium chloride, and Giri teaches the preparation of alginate hydrogel beads using CaCI2. Applicant argues that neither Vegas nor Giri, independently or in combination, describes, shows or suggests the 2 with cyclodextrin (as cyclodextrin derivatives) as recited in the amended claim. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vegas taught the crosslinking with barium chloride but recognized that calcium salt may be used for crosslinking.  Giri was relied upon in the past Office Action to modify Vegas as Giri taught CaCl2 as crosslinker in the preparation of the hydrogel alginate beads.  Nonetheless, Applicant's arguments are moot as the amendment to the claim requiring cyclodextrin necessitated the new ground of rejection herein.
Applicant amended Claim 31, and argues that it is distinguishable from Vegas and Giri with its the three-dimensional polymer network instantly claimed comprising polyuronate derivative modified with hydrophobic moieties, and the combination of cyclodextrin derivative (cyclodextrin) and CaCI2 as cross-linking agent. Applicant alleges that the three-dimensional polymer network of the claimed invention improves protection of active ingredients, especially cells, which are entrapped or encapsulated in the inner core of the network and that is still flexible. Particularly, if the three-dimensional polymer network starts to disintegrate for any reasons, the cyclodextrin moieties start to cross-link with other hydrophobic moieties present in their close surroundings through supramolecular interaction. Applicant reasons that the whole system can be maintained as such and the entrapped or encapsulated objects stay protected or is a stable in the long-term. Applicant remarks that neither Vegas nor Giri, independently or in combination, would encourage or render obvious to one skilled in the art to modify the teaching of Vegas with the teachings of Giri in order to achieve what the invention, as recited in amended 2.
Applicant's arguments are moot because the claim was amended now requiring cyclodextrin, necessitating the new ground of rejection herein, which does not rely on the combination of arts Vegas and Giri. As described in the rejection above, Pluemsab teaches the three dimensional polymer network comprising a first polymer and crosslinking agent, with the first polyuronate being the alginate. Pluemsab teaches the preparation and the ability of cyclodextrin-alginate (CD-alginate) bead utilizing CaCl2.  Vegas teaches the hydrophobic alginates derivatives that is used to modify Pluemsab. 
With regards to Applicant’s allegation of improved protection of active ingredients, the Examiner notes that there are no comparative data in the disclosure showing this improved protection to support Applicant’s statement. The only example provided by Applicant in the specification is the design of three-dimensional polymer network.  Therefore, the showing is not commensurate in scope. See MPEP 716.02(d) for a discussion of commensurate in scope. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                   /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616